           Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X   Case No.:
CASSANDRA PIERRE,

                                       Plaintiff,
                                                                       COMPLAINT
             -against-

TUSK ENTERPRISES, LLC d/b/a RHINO
                                                                       PLAINTIFF DEMANDS
MEDICAL SERVICES AND HOSPITALISTS PLUS,
                                                                       A TRIAL BY JURY
PREMISE HEALTH, and THE GOLDMAN SACHS
GROUP, INC.,

                                         Defendants.
-------------------------------------------------------------------X

        Plaintiff, Cassandra Pierre, by and through her attorneys, PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants, upon information and

belief, as follows:

                                             Nature of the Case

1.     Plaintiff complains pursuant to the New York State Human Rights Law, New York

       Executive Law § 296, et. seq. (“NYSHRL”); and the New York City Human Rights Law,

       New York City Administrative Code § 8-502(a), et seq. (“NYCHRL”). Plaintiff seeks

       damages to redress the injuries Plaintiff has suffered as a result of being discriminated

       against on the basis of her disability (severe ear infection), failing to provide a reasonable

       accommodation and retaliating against Plaintiff, resulting in her unlawful termination.

2.     Plaintiff also complains pursuant to New York Labor Law § 196-B, et seq. (“NYLL”) and

       seeks damages to redress the injuries she has suffered as a result of Defendants’ failure to

       provide Plaintiff with sick leave pay, and retaliation for complaining of said failure to

       compensate for sick leave.




                                                        1
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 2 of 20




                                    Jurisdiction and Venue

3.   Jurisdiction of this Court is proper under 28 U.S.C. § 1332, in that there is complete diversity

     of citizenship and the matter in controversy exceeds, exclusive of interest and costs, the sum

     of $75,000.

4.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts complained of

     occurred within the Southern District of the State of New York.

                                    Procedural Prerequisites

5.   Contemporaneously with the filing of this Complaint, Plaintiff mailed a copy of the

     Complaint to the New York City Commission on Human Rights (“NYCCHR”) and the

     Office of the Corporation Counsel of the City of New York (“Corporation Counsel”)

     pursuant to the notice requirements of Section 8-502 of the New York City Administrative

     Code. A copy of the transmittal letter to the NYCCHR and the Corporation Counsel is

     annexed hereto as Exhibit A.

                                             Parties

6.   Plaintiff is a resident of the County of Kings and State of New York.

7.   At all times material, Defendant TUSK ENTERPRISES, INC. d/b/a RHINO MEDICAL

     SERVICES AND HOSPITALISTS PLUS (hereinafter “RHINO”) is a domestic business

     corporation organized under the laws of the State of Texas and operating in the State of New

     York. The physical address of Defendant RHINO’s principal place of business is located at

     2000 E Lamar Boulevard, Suite 250, Arlington, Texas 76006.

8.   At all times material, Defendant RHINO owned, operated and controlled a healthcare

     staffing company which contracts and provides a variety of medical services to various

     companies throughout the United States.




                                                 2
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 3 of 20




9.    At all times material, Defendant PREMISE HEALTH (hereinafter “PREMISE”) is a

      domestic business corporation organized under the State of Tennessee and operating in the

      State of New York. The physical address of Defendant PREMISE’s principal place of

      business is located at 550 Maryland Way, Suite 120, Brentwood, Tennessee 37027.

10.   At all times material, Defendant PREMISE owned, operated and controlled a healthcare

      staffing company which contracts and provides a variety of medical services to various

      companies throughout the United States.

11.   At all times material, Defendant THE GOLDMAN SACHS GROUP, INC. (hereinafter

      “GOLDMAN”) is a foreign business corporation organized under the laws of the State of

      Delaware and operating in the State of New York. The physical address of Defendant

      GOLDMAN’s principal place of business is located at Corporation Trust Center, 1209

      Orange Street, Wilmington, Delaware 19801.

12.   At all times material, Defendant GOLDMAN owned, operated and controlled an

      international investment banking and securities company providing financial services to

      clients worldwide.

13.   At all times material, Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN

      were integrated and/or joint employers of Plaintiff as they had an interrelation of operations,

      common management, and centralized control of labor relations.

14.   At all times material, Defendant RHINO and Defendant PREMISE were companies that

      contracted services for various clients, including Defendant GOLDMAN.

15.   At all times material, Defendant GOLDMAN contracted with Defendant PREMISE and

      Defendant RHINO to perform COVID-19 testing for its employees.




                                                 3
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 4 of 20




16.   At all times material, Plaintiff’s services as a Registered Nurse were contracted by Defendant

      RHINO and Defendant PREMISE to work for Defendant GOLDMAN.

17.   At all times material, Plaintiff was assigned by Defendant RHINO to perform COVID-19

      testing at Defendant GOLDMAN, located at 200 West Street, 10th Floor, New York, New

      York 10282 (hereinafter “the Location”).

18.   At all times material, Defendant RHINO had four (4) or more employees in each calendar

      year.

19.   At all times material, Defendant RHINO was Plaintiff’s employer under the NYSHRL.

20.   At all times material, Defendant RHINO was Plaintiff’s employer under the NYCHRL.

21.   At all times material, Defendant RHINO was Plaintiff’s employer under the NYLL.

22.   At all times material, Defendant PREMISE had four (4) or more employees in each calendar

      year.

23.   At all times material, Defendant PREMISE was Plaintiff’s employer under the NYSHRL.

24.   At all times material, Defendant PREMISE was Plaintiff’s employer under the NYCHRL.

25.   At all times material, Defendant PREMISE was Plaintiff’s employer under the NYLL.

26.   At all times material, Defendant GOLDMAN had four (4) or more employees in each

      calendar year.

27.   At all times material, Defendant GOLDMAN was Plaintiff’s employer under the NYSHRL.

28.   At all times material, Defendant GOLDMAN was Plaintiff’s employer under the NYCHRL.

29.   At all times material, Defendant GOLDMAN was Plaintiff’s employer under the NYLL.

30.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN are sometimes

      referred to as “Defendants.”




                                                 4
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 5 of 20




31.   At all times material, Plaintiff was an employee and/or independent contractor of

      Defendants.

32.   At all times material, all parties herein worked and/or continue to be employed by

      Defendants.

                                      Plaintiff’s Disabilities

33.   At all times material, Plaintiff suffered from a severe ear infection.

34.   As a result, Plaintiff had excruciating pain from her right ear, was unable to hear from her

      right ear, had a slight fever, had fluid leaking out of her right ear, all of which was

      accompanied with a severe headache.

35.   Plaintiff’s severe ear infection was a physical, mental or medical impairment resulting from

      anatomical, physiological, genetic or neurological conditions which prevents the exercise of

      a normal bodily function or is demonstrable by medically accepted clinical or laboratory

      diagnostic techniques within the meaning of NYSHRL § 292(21).

36.   Plaintiff’s severe ear infection was a physical, medical, mental or psychological impairment,

      as defined within the NYCHRL as “(a) [a]n impairment of any system of the body; including,

      but not limited to, the neurological system, the musculoskeletal system; the special sense

      organs and respiratory organs, including, but not limited to, speech organs; the

      cardiovascular system; the reproductive system; the digestive system and genito-urinary

      systems; the hemic and lymphatic systems; the immunological systems; the skin; and the

      endocrine system; or (b) [a] mental or psychological impairment.”

37.   As such, Plaintiff has and/or had a disability under the NYSHRL.

38.   As such, Plaintiff has and/or had a disability under the NYCHRL.




                                                  5
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 6 of 20




39.   Plaintiff was able to perform the necessary functions of her position with or without a

      reasonable accommodation.

                                         Material Facts

                        Plaintiff Worked as an Employee for Defendants

40.   On or about November 23, 2020, Plaintiff was hired by Defendant RHINO for the position

      of a full-time Registered Nurse, earning approximately $45.00 per hour.

41.   Plaintiff was hired by Defendant RHINO, Defendant PREMISE and Defendant

      GOLDMAN, and was paid by Defendant RHINO.

42.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN all controlled the

      terms and conditions of Plaintiff’s employment.

43.   Plaintiff worked full time at approximately forty (40) hours per week.

44.   Upon information and belief, at a full-time working schedule, Plaintiff could have earned an

      annual salary of approximately $93,600 per year.

45.   Plaintiff was a hardworking employee and always performed her duties well.

46.   Plaintiff never received any written or verbal warnings regarding her job performance or

      behavior.

47.   Plaintiff was misclassified by Defendants as an independent contractor.

48.   The nature of Plaintiff’s work for Defendants created an employer/employee relationship

      based on various factors.

49.   Defendants controlled the manner and the means by which Plaintiff performed her work.

50.   For example, at all times material, Defendants created a work schedule for Plaintiff and

      required Plaintiff to submit time sheets for payment.




                                                6
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 7 of 20




51.   At all times material, Defendants provided tools and equipment for Plaintiff to perform her

      job duties.

52.   At all times material, Defendants controlled Plaintiff’s rate of pay.

53.   Plaintiff’s daily work was supervised by Defendants.

54.   Plaintiff typically worked for Defendants with a full-time schedule.

55.   While working for Defendants, Plaintiff typically worked full-time and, at times, more than

      forty hours per week. As such, Plaintiff received overtime compensation from Defendants.

56.   Plaintiff’s income earned while working for Defendants was reported by Defendants on an

      IRS Form W-2.

                             Plaintiff’s Employment with Defendants

57.   On or about December 7, 2020, Plaintiff began working at the Location as a Registered

      Nurse conducting COVID-19 testing for Defendant GOLDMAN’s employees.

58.   On or about December 16, 2020, Holly McKinney, Account Manager for Defendant

      RHINO, contacted Plaintiff and inquired whether Plaintiff would be interested in extending

      her contract with Defendant GOLDMAN through March 5, 2021. Plaintiff agreed.

59.   On or about January 19, 2021, Ms. McKinney texted Plaintiff and stated “Goldman sachs

      has asked if you would like to extend your contract through June 4th?” Plaintiff once again

      agreed.

60.   On or about January 19, 2021, Ms. McKinney e-mailed Plaintiff her employment contract

      (“the Contract”). The Contract included Plaintiff’s hourly rate of pay and overtime rate of

      pay.   The Contract also included the location where Plaintiff would be working, by

      specifically stating “Worksite: Premise Health – Goldman Sachs[,] 200 West St. 10th Floor[,]

      New York, NY 10282[.]”




                                                 7
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 8 of 20




61.   On or about January 20, 2021, Plaintiff e-mailed Ms. McKinney and asked for an increase

      in pay which would be similarly comparable to what other Registered Nurses in her position

      would be making.

62.   On or about January 21, 2021, Plaintiff texted Ms. McKinney inquiring about the status of

      the pay raise request from the day prior. Ms. McKinney responded “It’s being discussed.”

      Ms. McKinney followed up to the request by stating “You do know the professional way to

      request a pay raise is through a one on one conversation with me.”

63.   On or about January 25, 2021, Plaintiff contacted Ms. McKinney stating that she would be

      leaving at 3:00 P.M. for a doctor’s appointment.

64.   On or about January 26, 2021, Plaintiff texted Ms. McKinney asking if Defendant RHINO

      would be increasing the pay of Plaintiff and her coworkers.

65.   Shortly thereafter, Plaintiff and her co-workers received an e-mail from Ms. McKinney

      informing them of a pay raise to $55/hour starting February 1, 2021. Along with the increase

      in pay, Ms. McKinney stated that Defendant GOLDMAN was offering a $350 bonus for a

      three-month contract commitment. Plaintiff was thrilled.

66.   On or about January 26, 2021, Plaintiff received an updated contract including the pay raise

      and bonus.

67.   On or about January 31, 2021, Plaintiff e-mailed Ms. McKinney and informed her that she

      is unsure if she would be able to make it to work the following day due to the impending

      snowstorm that was going to hit the New York City Metropolitan area.

68.   On or about February 1, 2021, Plaintiff e-mailed Ms. McKinney that she was unable to make

      it to work due her train not running due to the snowstorm.




                                                8
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 9 of 20




69.   On or about February 15, 2021, Plaintiff e-mailed Ms. McKinney stating that she had an ear

      infection and would not be able to come into work.

70.   On or about February 18, 2021, Plaintiff noticed that her ear infection was getting worse.

      As such, Plaintiff e-mailed Ms. McKinney prior to coming into work and stated,

      “unfortunately I will be out for the rest of the week due to a [sic] serious ear infection.”

71.   Later that day, Plaintiff was feeling better and contacted Ms. McKinney stating that she

      would be coming into work the following day.

72.   On or about February 19, 2021, Plaintiff provided Ms. McKinney with her timesheet via e-

      mail.

73.   On or about February 22, 2021, in response to Plaintiff’s timesheet, Ms. McKinney stated

      “Just so that you are aware and there are no surprises, we do not pay for sick days so the 20

      hours has been removed from your timesheet.”

74.   Frustrated, Plaintiff responded “I would like a full contract where it is stated we are not paid

      for sick time because this was not written in any contract that I agreed too moving forward.

      As per New York State law, if you work a certain amount of hours, you accumulate sick

      time. Thank you.” Ms. McKinney stated, “We are looking into this and will let you know

      as soon as we get an answer.”

75.   On or about February 26, 2021, Plaintiff had not heard from Ms. McKinney in regards to her

      sick time request. Plaintiff once again followed up with Ms. McKinney in an e-mail,

      however, never heard back from her.

76.   On or about March 1, 2021, Plaintiff contacted Ms. McKinney and stated “I will not be in

      for work Thursday March 4th. I previously e-mailed you last week about my sick time but I

      have not received a response from you.” Ms. McKinney responded to Plaintiff’s e-mail by




                                                  9
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 10 of 20




      stating “I will pass this along[.] I am still working on reviewing information so that I can

      properly reply to your previous email.”

77.   On or about March 8, 2021, Plaintiff contacted Ms. McKinney and informed her that she

      would be leaving on March 12, 2021, at 12:30 P.M. for a doctor’s appointment.

78.   Shortly thereafter, Plaintiff received an e-mail from Ms. McKinney terminating her

      employment. Within the e-mail, Ms. McKinney stated “We have come to the decision to

      terminate your employment with Premise Health – Goldman Sachs NYC for the following:

      Since January you have called out of work 5 days and left early 3 days. The inability to work

      your contracted schedule leaves Goldman Sachs short-handed and is not conducive to the

      success of the COVID screening program. This has resulted in the determination to

      terminate your employment.”

79.   Approximately ten minutes after receiving the termination e-mail from Ms. McKinney,

      Debbie Conway, a Clinic Scheduler of the Northeast Region for Defendant PREMISE

      responded, replied to the email: “I thought you were ending her on 3/12!”

80.   Upon information and belief, Ms. Conway did not intend to send her email to Plaintiff.

81.   Plaintiff was subjected to a discriminatory and retaliatory termination.

82.   It is clear, due to the close temporal proximity between Plaintiff informing Defendants of

      her severe ear infection, her requests of sick leave and her subsequent termination, that

      Defendants unlawfully retaliated against Plaintiff and terminated her due to her disability.

83.   It is clear, due to the close temporal proximity between Plaintiff complaining to Defendants

      about not receiving sick leave pay and her subsequent termination, that Defendants

      unlawfully retaliated against Plaintiff and terminated her due to her complaints about not

      receiving sick leave pay.




                                                10
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 11 of 20




84.   The above are just some of the acts of discrimination that Plaintiff experienced while

      employed by Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN.

85.   But for Plaintiff’s actual and/or perceived disability and requests for sick leave, Plaintiff

      would not have been terminated by Defendant.

86.   At no time did Defendants ever engage in, or attempt to engage in, an interactive process

      regarding Plaintiff’s disabilities or reasonable accommodation.

87.   Defendants were on notice of Plaintiff’s disabilities, whether actual and/or perceived.

88.   At all times material, Defendants paid Plaintiff as an employee of Defendants and deducted

      income tax from her paychecks and contributed to payroll as to Plaintiff’s earned income.

89.   If Plaintiff was not misclassified, then in the alternative, Plaintiff was a natural person

      employed as an independent contractor to carry out work in furtherance of Defendants’

      business enterprise.

90.   As an employee who was misclassified by Defendants as an independent contractor, Plaintiff

      is protected under the New York City Human Rights Law.

91.   If, in the alternative, Plaintiff was not misclassified, Plaintiff was protected by the New York

      City Human Rights Law as an independent contractor during the time she worked for

      Defendants.

92.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN unlawfully

      discriminated against, humiliated, degraded, and belittled Plaintiff. As a result, Plaintiff

      suffers loss of rights, and emotional distress.

93.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN’s actions and conduct

      were intentional and intended to harm Plaintiff.




                                                 11
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 12 of 20




94.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN knew or should have

      known of the discriminatory conduct and failed to take corrective measures within its

      control.

95.   Plaintiff was repulsed, offended, humiliated, belittled and disgusted by this blatantly

      unlawful conduct and termination.

96.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN acted intentionally

      and intended to harm Plaintiff.

97.   Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN acted maliciously,

      willfully, outrageously, and with full knowledge of the law.

98.   Plaintiff has also suffered future emotional pain, suffering, inconvenience, loss of enjoyment

      of life, and other non-pecuniary losses.

99.   As such, Plaintiff demands punitive damages as against all Defendants, jointly and severally.

                             First Cause of Action for Discrimination
                             Under the New York State Executive Law

100. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

101. New York State Executive Law § 296(1) provides that:

                 It shall be an unlawful discriminatory practice: (a) For an employer
                 or licensing agency, because of an individual’s age, race, creed,
                 color, national origin, sexual orientation, military status, sex,
                 disability, predisposing genetic characteristics, familial status,
                 marital status, or domestic violence victim status, to refuse to hire
                 or employ or to bar or to discharge from employment such
                 individual or to discriminate against such individual in
                 compensation or in terms, conditions or privileges of employment.

102. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

      hereto as set forth.

103. Plaintiff is entitled to the maximum amount allowed under this statute.


                                                  12
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 13 of 20




                    Second Cause of Action for Discriminatory Discharge
                         Under the New York State Executive Law

104. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

105. New York State Executive Law § 296(1) provides that:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or licensing agency, because of an individual’s age, race, creed,
              color, national origin, sexual orientation, military status, sex,
              disability, predisposing genetic characteristics, familial status,
              marital status, or domestic violence victim status, to refuse to hire
              or employ or to bar or to discharge from employment such
              individual or to discriminate against such individual in
              compensation or in terms, conditions or privileges of employment.

106. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

107. Plaintiff is entitled to the maximum amount allowed under this statute.

        Third Cause of Action for Failure to Provide a Reasonable Accommodation
                        Under the New York State Executive Law

108. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

109. New York State Executive Law § 296(3)(a) provides that:

              It shall be an unlawful discriminatory practice for an employer,
              licensing agency, employment agency or labor organization to
              refuse to provide reasonable accommodations to the known
              disabilities, or pregnancy-related conditions, of an employee,
              prospective employee or member in connection with a job or
              occupation sought or held or participation in a training program.

110. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

111. Plaintiff is entitled to the maximum amount allowed under this statute.

                            Fourth Cause of Action for Retaliation


                                               13
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 14 of 20




                            Under the New York State Executive Law

112. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

113. New York State Executive Law § 296(7) provides that:

              It shall be an unlawful discriminatory practice:

              (e) For any employer, labor organization or employment agency to
                  discharge, expel or otherwise discriminate against any person
                  because he or she has opposed any practices forbidden under
                  this article or because he or she has filed a complaint, testified
                  or assisted in any proceeding under this article.

114. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the sections

     cited herein as set forth.

115. Plaintiff is entitled to the maximum amount allowed under this statute.

                          Fifth Cause of Action for Discrimination
                        Under the New York City Administrative Code

116. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

117. New York City Administrative Code § 8-107(1) provides that:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              age, race, creed, color, national origin, gender, disability, marital
              status, partnership status, caregiver status, sexual orientation,
              uniformed service, or alienage or citizenship status of any person, to
              refuse to hire or employ or to bar or to discharge from employment
              such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

118. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

119. Plaintiff is entitled to the maximum amount allowed under this statute.




                                               14
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 15 of 20




                         Sixth Cause of Action for Discrimination
                       Under the New York City Administrative Code

120. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

121. New York City Administrative Code § 8-107(13) provides for employer liability for

     discriminatory conduct by an employee, agent or independent contractor.

122. New York City Administrative Code § 8-107(13) states, in pertinent part,

          a. An employer shall be liable for an unlawful discriminatory practice
             based upon the conduct of an employee or agent which is in
             violation of any provision of this section other than subdivisions 1
             and 2 of this section.

          b. An employer shall be liable for an unlawful discriminatory practice
             based upon the conduct of an employee or agent which is in
             violation of subdivision 1 or 2 of this section only where:

              (1) The employee or agent exercised managerial or supervisory
                  responsibility; or

              (2) The employer knew of the employee’s or agent’s
                  discriminatory conduct, and acquiesced in such conduct or
                  failed to take immediate and appropriate corrective action; an
                  employer shall be deemed to have knowledge of an employee’s
                  or agent’s discriminatory conduct where that conduct was
                  known by another employee or agent who exercised managerial
                  or supervisory responsibility; or

              (3) The employer should have known of the employee’s or agent’s
                  discriminatory conduct and failed to exercise reasonable
                  diligence to prevent such discriminatory conduct.

          c. An employer shall be liable for an unlawful discriminatory practice
             committed by a person employed as an independent contractor,
             other than an agent of such employer, to carry out work in
             furtherance of the employer’s business enterprise only where such
             discriminatory conduct was committed in the course of such
             employment and the employer had actual knowledge of an
             acquiesced in such conduct.




                                              15
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 16 of 20




123. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

124. Plaintiff is entitled to the maximum amount allowed under this statute.

                   Seventh Cause of Action for Discriminatory Discharge
                      Under the New York City Administrative Code

125. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

126. New York City Administrative Code § 8-107(1) provides that:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              age, race, creed, color, national origin, gender, disability, marital
              status, partnership status, caregiver status, sexual orientation,
              uniformed service, or alienage or citizenship status of any person, to
              refuse to hire or employ or to bar or to discharge from employment
              such person or to discriminate against such person in compensation
              or in terms, conditions or privileges of employment.

127. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

128. Plaintiff is entitled to the maximum amount allowed under this statute.

       Eighth Cause of Action for Failure to Provide a Reasonable Accommodation
                    Under the New York City Administrative Code

129. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

130. New York City Administrative Code § 8-107(15) states, in pertinent part:

              (a) Requirement to make reasonable accommodation to the needs of
                  persons with disabilities. Except as provided in paragraph (b),
                  it is an unlawful discriminatory practice for any person
                  prohibited by the provisions of this section from discriminating
                  on the basis of disability not to provide a reasonable
                  accommodation to enable a person with a disability to satisfy the
                  essential requisites of a job or enjoy the right or rights in



                                               16
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 17 of 20




                  question provided that the disability is known or should have
                  been known by the covered entity.

131. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

132. Plaintiff is entitled to the maximum amount allowed under this statute.

                           Ninth Cause of Action for Retaliation
                       Under the New York City Administrative Code

133. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

134. New York City Administrative Code § 8-107(7) provides that it shall be unlawful

     discriminatory practice: “For an employer . . . to discriminate against any person because

     such person has opposed any practices forbidden under this chapter. . .”

135. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

     hereto as set forth.

136. Plaintiff is entitled to the maximum amount allowed under this statute.

                    Tenth Cause of Action for a Violation of Sick Leave Pay
                              Under the New York Labor Law

137. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

138. New York Labor Law § 196-B provides, in pertinent part, that:

              (1) Every employer shall be required to provide its employees with
              sick leave as follows: (a) For employers with four or fewer
              employees in each calendar year, each employee shall be provided
              with up to forty hours of unpaid sick leave in each calendar year…

              (b) For employers with between five and ninety-nine employees in
              any calendar year, each employee shall be provided with up to forty
              hours of paid sick leave in each calendar year; and (c) For employers
              with one hundred or more employees in any calendar year, each



                                               17
         Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 18 of 20




               employee shall be provided with up to fifty-six hours of paid sick
               leave each calendar year.

139. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

      hereto as set forth.

140. Plaintiff is entitled to the maximum amount allowed under this statute.

                             Eleventh Cause of Action for Retaliation
                                 Under the New York Labor Law

141. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

142. New York Labor Law § 196-B(7) provides that:

               No employer or his or her agent, or the officer or agent of any
               corporation, partnership, or limited liability company, or any other
               person, shall discharge, threaten, penalize, or in any other manner
               discriminate or retaliate against any employee because such
               employee has exercised his or her rights afforded under this section,
               including, but not limited to, requesting sick leave and using sick
               leave, consistent with the provisions of section two hundred fifteen
               of this chapter.

143. Plaintiff complained to Defendant RHINO, Defendant PREMISE and GOLDMAN about

      violations of the New York Labor Law, specifically the failure to pay for sick leave.

144. As a result of these complaints, Defendant RHINO, Defendant PREMISE and Defendant

      GOLDMAN terminated Plaintiff.

145. Defendant RHINO, Defendant PREMISE and Defendant GOLDMAN violated the section

      hereto as set forth.

146. Plaintiff is entitled to the maximum amount allowed under this statute.

                                          Jury Demand

147. Plaintiff demands a trial by jury.

     WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:



                                                18
        Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 19 of 20




A.   Declaring that Defendants engaged in unlawful employment practices prohibited by the New

     York State Human Rights Law, New York State Executive Law § 296, et seq.; and the New

     York City Administrative Code, § 8-107, et seq., in that Defendants discriminated against on

     the basis of her disability (severe ear infection), failed to provide a reasonable

     accommodation and retaliated against Plaintiff, resulting in her unlawful termination.

B.   Declaring that Defendants engaged in unlawful employment practices prohibited by the New

     York Labor Law by failing to pay Plaintiff earned sick leave pay;

C.   Declaring that Defendants illegally retaliated against Plaintiff for complaining to Defendants

     about violations of the NYLL;

D.   Awarding damages to Plaintiff to otherwise make Plaintiff whole for any losses suffered

     because of such unlawful employment practices;

E.   Awarding Plaintiff for all lost wages and benefits resulting from Defendant’s unlawful

     discrimination and conduct and to otherwise make her whole for any losses suffered as a

     result of such unlawful employment practices;

F.   Awarding Plaintiff compensatory damages for mental and emotional injury, distress, pain

     and suffering and injury to her reputation in an amount to be proven;

G.   Awarding Plaintiff punitive damages;

H.   Awarding Plaintiff liquidated damages as a result of Defendants’ failure to pay Plaintiff

     earned sick leave pay;

I.   Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

     action; and




                                               19
Case 1:21-cv-07321-DLC Document 1 Filed 08/31/21 Page 20 of 20
